TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00627-CV



                                      Joann Chilcoat, Appellant

                                                   v.

                                   Michael J. Daughety, Appellee




        FROM THE DISTRICT COURT OF DALLAS COUNTY, 44TH JUDICIAL DISTRICT
            NO. 01-04476, HONORABLE DAVID D. KELTON, JUDGE PRESIDING




                 Appellant Joann Chilcoat filed an unopposed motion to dismiss her appeal, informing this

Court that she no longer wishes to pursue this appeal. Accordingly, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2).




                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: October 31, 2002

Do Not Publish